Exhibit 10.1(c) AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT THIS AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (the “Amendment”) is made this 17th day of May, 2002, by and between 212 C Associates, a Pennsylvania limited partnership (the “Landlord”) and ICON CLINICAL RESEARCH, INC., a Pennsylvania corporation (the “Tenant”). WITNESSETH A.O’NEILL LANSDALE PROPERTIES, L.P. (the “Original Landlord”) and Tenant entered into an Office Space Lease dated the 25th day of September, 1998, as amended July 22 and November 2,1999 and February 24, 2000, and further amended November 17, 2000 (the “Original Lease”) whereby Tenant is presently in possession of the premises containing approximately 93,795 gross rentable square feet of space in the building located at 212 Church Road in Upper Gwynedd Township, Pennsylvania (the “Demised Premises”). B.212 CHURCH ASSOCIATES, L.P. (the “Subsequent Landlord”), the assignee of Original Landlord’s interest in the Lease, and Tenant subsequently entered into that certain Amended and Restated Lease Agreement dated the 1st day of January, 2001 (the “Lease”) pursuant to which Subsequent Landlord and Tenant amended and restated the Original Lease as provided therein. C.On the 20th day of May, 2002, Subsequent Landlord assigned all of its right, title and interest in and to the Lease to Landlord. D.Landlord and Tenant now desire to amend the Lease upon the terms and conditions as set forth herein. NOW, THEREFORE, in consideration of the covenants and conditions set forth herein, the parties hereto, intending to be legally bound, hereby agree that the Lease is hereby amended and supplemented as follows: 1.Recitals/Definitions.
